Citation Nr: 1708930	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13 19-155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from July 1974 to December 1974 and on active duty from July 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) with the assistance of a Spanish language translator.  A transcript of the hearing was prepared and added to the record.


FINDINGS OF FACT

1.  The Veteran's only period of active duty was from July 1975 to February 1977; he did not serve in the Republic of Vietnam.

2.  The Veteran has a period of active duty for training from July 1974 to December 1974, but this is not considered active duty for pension purposes.  


CONCLUSION OF LAW

The Veteran does not have the requisite wartime service to establish basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify and assist the Veteran in developing a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  These provisions are not applicable where the law, and not the underlying facts or development of the facts, are dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As the outcome of the present appeal is based upon an application of the law to the known facts, the provisions of the duty to notify and assist are not applicable.  Moreover, there is no legal basis to award the Veteran nonservice-connected pension benefits, and a remand for additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As such, further discussion of VA's duties to notify and assist is unnecessary. 

Analysis

The Veteran contends that he is entitled to VA nonservice-connected pension benefits based upon his current disabilities.  He asserted in written statements that he has problems with hyperthyroidism and that he has dental difficulties.  The Veteran testified at the hearing that he is currently taking 12 different medications for his mental health disabilities, his heart beat, and for neurological deficits.  He reported that he entered the United States Army in 1974 and that he went to basic training in New Jersey and then Advanced Individual Training in Virginia.  After this he testified that he went to the reserve unit before beginning active duty service in North Carolina.  He reported receiving minimal medical treatment at separation from service.

As a threshold requirement for nonservice-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a veteran to be entitled to pension benefits, the veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war, or have served during a period of war and be discharged or released from such service for a service-connected disability.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11) (West 2014).  The "Korean conflict" ended January 31, 1955, and the next formally defined period of war, the "Vietnam era" began on August 5, 1964.  38 U.S.C.A. §§ 101(6), (29), 1501(4); 38 C.F.R. § 3.2(e), (f). 

In this case, on his Application for Compensation and/or Pension received in November 2009, the Veteran reported he had active duty service from July 1975 to February 1977.  The regulations indicate that the period beginning on February 28, 1961 and ending on May 7, 1975 is applicable for veterans who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975 is applicable for veterans who did not serve in Vietnam.  38 C.F.R. § 3.2(f).   In this case, on his Application for Compensation and/or Pension, the Veteran specifically denied serving in Vietnam.  The Veteran served on active duty beginning in July 1975, and was thus outside a "period of war," as defined by statute.  

The Board acknowledges that the Veteran was in active duty for training from July 1974 to December 1975. Such service does not qualify as the type of active service upon which VA nonservice-connected pension may be based except under certain specific circumstances generally involving the incurrence of an injury or disability during the period of service.  The Veteran and his representative have not contended, nor does any information of record suggest, that he was disabled by a disease or injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).  Therefore, he is not eligible for VA nonservice-connected pension benefits, notwithstanding his current disability status.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As the Veteran did not have any wartime service, basic eligibility for nonservice-connected pension benefits is not established.  In this case, as the claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


